Exhibit 10.1

 

[DEALER NAME, ADDRESS AND PHONE NUMBER]

 

Opening Transaction

 

To:

Micron Technology, Inc.
8000 S. Federal Way
Boise, Idaho 83716-9632

 

 

A/C:

 

 

 

From:

 

 

 

Re:

Issuer Capped Share Call Option Transaction

 

 

Ref. No:

 

 

 

Date:

[                 ], 2013

 

Dear Sir(s):

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between
                             (“Dealer”) and Micron Technology, Inc. (“Issuer” or
“Counterparty”).  Dealer is acting as principal and                             
(“Agent”), its affiliate, is acting as agent for Dealer for the Transaction
under this Confirmation. This communication constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

 

1.              This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2000 ISDA Definitions (including the Annex
thereto) (the “2000 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions”, and together with
the 2000 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of
any inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) New York law (without regard to the conflicts of law principles)
as the governing law and (ii) US Dollars (“USD”) as the Termination Currency). 
The parties hereby agree that the Transaction to which this Confirmation relates
and any other “Issuer Capped Share Call Option Transactions” referencing the
Shares (as defined below) (“Capped Call Transactions”) entered into by the
parties on even date herewith shall be governed by the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and the Definitions or the
Agreement, as the case may be, this Confirmation shall govern.

 

--------------------------------------------------------------------------------


 

2.              The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions.  The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

[                 ], 2013

 

 

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Options
and Expiration Date set forth in Annex A to this Confirmation. The exercise,
valuation and settlement of the Transaction will be effected separately for each
Component as if each Component were a separate Transaction under the Agreement.

 

 

 

 

 

Option Style:

 

European

 

 

 

 

 

Option Type:

 

Call

 

 

 

 

 

Seller:

 

Dealer

 

 

 

 

 

Buyer:

 

Counterparty

 

 

 

 

 

Shares:

 

Common Stock (par value $0.10 per Share) of Counterparty (Ticker: “MU”)

 

 

 

 

 

Number of Options:

 

For each Component, as provided in Annex A to this Confirmation.

 

 

 

 

 

Option Entitlement:

 

One Share per Option

 

 

 

 

 

Strike Price:

 

USD          

 

 

 

 

 

Cap Price:

 

USD          

 

 

 

 

 

Premium:

 

The premium for each Component shall be as provided in Annex A to this
Confirmation and the aggregate Premium for the Transaction is USD
                  . Dealer and Counterparty hereby agree that, notwithstanding
anything to the contrary herein or in the Agreement, following the payment of
the Premium, in the event that (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction and, as a result, Counterparty owes to Dealer
the amount calculated under Section 6(d) and Section 6(e) of the Agreement
(calculated as if the Transactions were terminated on such Early Termination
Date were the sole Transactions under the Agreement) or (b) Counterparty owes to
Dealer, pursuant to Sections  12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions or otherwise under the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

 

 

 

 

Premium Payment Date:

 

[                 ], 2013

 

 

 

 

 

Effective Date:

 

[                 ], 2013 or such other date as agreed by the parties.

 

 

2

--------------------------------------------------------------------------------


 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

 

 

Related Exchange:

 

All Exchanges located in the United States on which the equity securities or
equity-linked securities of Counterparty are traded.

 

 

 

 

 

Procedures for Exercise:

 

 

 

 

 

 

 

Expiration Time:

 

Valuation Time

 

 

 

 

 

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that, notwithstanding anything
to the contrary in the Equity Definitions, if that date is a Disrupted Day, the
Calculation Agent may determine that the Expiration Date for such Component is a
Disrupted Day in whole or in part, in which case the Calculation Agent shall, in
its reasonable discretion, determine the number of Options for which such day
shall be the Expiration Date and (i) allocate the remaining Options for such
Expiration Date to one or more of the remaining Expiration Dates, (ii) designate
the first succeeding Scheduled Trading Day that is not a Disrupted Day and is
not or is not deemed to be an Expiration Date in respect of any other Component
of the Transaction hereunder or any other Capped Call Transactions between the
parties as the Expiration Date for such remaining Options, or (iii) a
combination thereof; provided further that if the Expiration Date for a
Component (including any portion of a Component whose Expiration Date was
postponed as a result of clause (ii) or (iii) above) has not occurred as of the
Final Disruption Date, (a) such Final Disruption Date shall be deemed to be the
Expiration Date and Valuation Date for such Component, and (b) the Calculation
Agent shall determine the VWAP Price for such Component on the basis of its good
faith estimate of the trading value for the relevant Shares. Section 6.6 of the
Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date.

 

 

 

 

 

Final Disruption Date:

 

                    ,          

 

 

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) thereof in its entirety with the following: “(ii) an Exchange Disruption,
or” and inserting immediately following clause (iii) thereof the following: “;
in each case that the Calculation Agent determines is material.”

 

 

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

3

--------------------------------------------------------------------------------


 

Exchange Business Day; Disrupted Day:

 

Sections 1.29 and 6.4 of the Equity Definitions are hereby amended by adding “,
unless the Calculation Agent reasonably determines that any failure of such
Exchange or Related Exchange to open does not have a material effect on the
trading market for the Shares” following the words “regular trading sessions” in
the third line thereof and the words “regular trading session” in the second
line thereof, respectively.

 

 

 

 

 

Automatic Exercise:

 

Applicable; and means that the Number of Options for the relevant Component will
be deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component if at such time such Component is In-the-Money, as
determined by the Calculation Agent, unless Buyer notifies Seller (by telephone
or in writing) prior to the Expiration Time on such Expiration Date that it does
not wish Automatic Exercise to occur with respect to such Component, in which
case Automatic Exercise will not apply with respect to such Component.
“In-the-Money” means, in respect of any Component, that the VWAP Price on the
Expiration Date for such Component is greater than the Strike Price for such
Component.

 

 

 

 

 

Seller’s Telephone Number

 

 

 

and Telex and/or Facsimile Number

 

 

 

and Contact Details for purpose of

 

 

 

Giving Notice:

 

To:                                       

 

 

 

                                        

 

 

 

                                       

 

 

 

 

 

 

 

Attn:                                     

 

 

 

 

 

 

 

Telephone:                            

 

 

 

Facsimile:                             

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Attn:                                     

 

 

 

 

 

 

 

Telephone:                           

 

 

 

Facsimile:                             

 

 

 

 

 

Settlement Terms:

 

 

 

 

 

 

 

Settlement Method Election:

 

Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) such Settlement Method Election would be effective only if
Counterparty represents and warrants to Dealer in writing on the date of such
Settlement Method Election that none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares as of such date.

 

 

4

--------------------------------------------------------------------------------


 

Electing Party:

 

Counterparty

 

 

 

 

 

Settlement Method Election Date:

 

The fifth Scheduled Trading Day prior to the scheduled Expiration Date for the
first Component.

 

 

 

 

 

Default Settlement Method:

 

Net Share Settlement

 

 

 

 

 

Settlement Currency:

 

USD

 

 

 

 

 

VWAP Price:

 

For any Expiration Date or other Exchange Business Day, as displayed on
Bloomberg Page “MU <Equity> AQR” (or any successor thereto) for the Counterparty
with respect to the period between 9:30 a.m. to 4:00 p.m. (New York City time)
on such day, as determined by Calculation Agent. If no price is available, or
there is a Market Disruption Event on such Expiration Date or other Exchange
Business Day, the Calculation Agent shall determine the VWAP Price in a
commercially reasonable manner.

 

 

 

 

 

Net Share Settlement:

 

 

 

 

 

 

 

Settlement Date:

 

The Settlement Date shall be one Settlement Cycle after the Expiration Date for
the Component (or, in respect of all or part of its obligation to deliver the
Number of Shares to be Delivered, such other earlier date or dates Dealer shall
determine in its sole discretion).

 

 

 

 

 

Net Share Settlement:

 

If Net Share Settlement applies, on the Settlement Date for each Component,
Dealer shall deliver to Counterparty a number of Shares equal to the Number of
Shares to be Delivered for such Component to the account specified by
Counterparty and cash in lieu of any fractional shares for such Component valued
at the VWAP Price on the Expiration Date for such Component.

 

 

 

 

 

Number of Shares to be Delivered:

 

For any Component, subject to the last sentence of Section 9.5 of the Equity
Definitions:

 

 

 

 

(i)  if the VWAP Price on the Expiration Date for such Component exceeds the
Strike Price for such Component but is less than the Cap Price for such
Component, a number of Shares equal to (i) the product of (A) the excess of such
VWAP Price over such Strike Price, (B) the Number of Options for such Component
and (C) the Option Entitlement, divided by (ii) such VWAP Price;

 

 

 

 

 

 

 

(ii)  if the VWAP Price on the Expiration Date for such Component equals or
exceeds the Cap Price for such Component, a number of Shares equal to (i) the
product of (A) the excess of such Cap Price over the Strike Price for such
Component, (B) the Number of Options for such Component and (C) the Option
Entitlement, divided by (ii) such VWAP Price; or

 

 

 

 

 

 

 

(iii)  if the VWAP Price on the Expiration Date for such Component is less than
or equal to the Strike Price for such Component, a number of Shares equal to
zero.

 

 

5

--------------------------------------------------------------------------------


 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions will be applicable, as if Physical Settlement applied to the
Transaction; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of any Shares.

 

 

 

 

 

Cash Settlement:

 

 

 

 

 

 

 

Cash Settlement Payment Date:

 

The Cash Settlement Payment Date shall be the third Scheduled Trading Day after
the Expiration Date for each Component.

 

 

 

 

 

Cash Settlement:

 

If Cash Settlement applies, on the relevant Cash Settlement Payment Date for
such Component, Dealer shall pay to Counterparty an amount equal to the sum of
the Option Cash Settlement Amount for each Component to the account specified by
Counterparty.

 

 

 

 

 

Strike Price Differential:

 

For any Component:

 

 

 

 

 

 

 

(i)  if the VWAP Price on the Expiration Date for such Component exceeds the
Strike Price for such Component but is less than the Cap Price for such
Component, an amount equal to the excess of such VWAP Price over such Strike
Price.

 

 

 

 

 

 

 

(ii)  if the VWAP Price on the Expiration Date for such Component equals or
exceeds the Cap Price for such Component, an amount equal to the excess of such
Cap Price over the Strike Price for such Component; or

 

 

 

 

 

 

 

(iii)  if the VWAP Price on the Expiration Date for such Component is less than
or equal to the Strike Price for such Component, zero.

 

 

 

 

 

Share Adjustments:

 

 

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided that under Section 11.2(e)(v) of the
definition of Potential Adjustment Event, the word “repurchase” shall be
replaced with the word “tender offer.”

 

 

6

--------------------------------------------------------------------------------


 

Extraordinary Events:

 

 

 

 

 

 

 

New Shares:

 

In the definition of “New Shares” in Section 12.1(i) of the Equity Definitions,
the text in subsection (i) shall be deleted in its entirety and replaced with:
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors).”

 

 

 

 

 

Consequences of Merger Events:

 

 

 

 

 

 

 

(a)   Share-for-Share:

 

Modified Calculation Agent Adjustment and, for the avoidance of doubt, if the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia (“Foreign Issuer
Shares”), then the Calculation Agent may choose to apply Cancellation and
Payment (Calculation Agent Determination) to that portion of the consideration
comprising Foreign Issuer Shares.

 

 

 

 

 

(b)   Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration and, for the avoidance of
doubt, if the Other Consideration includes (or, at the option of a holder of
Shares, may include) Foreign Issuer Shares, then the Calculation Agent may
choose to apply Cancellation and Payment (Calculation Agent Determination) to
that portion of the Other Consideration comprising Foreign Issuer Shares.

 

 

 

 

 

(c)   Share-for-Combined:

 

Component Adjustment

 

 

 

 

 

Tender Offer:

 

Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing the words “10%” in the third line with “50%”.

 

 

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

 

 

(a)   Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

 

 

(b)   Share-for-Other: 

 

Cancellation and Payment (Calculation Agent Determination) on that portion of
the Other Consideration that consists of cash; Modified Calculation Agent
Adjustment on the remainder of the Other Consideration and, for the avoidance of
doubt, if the Other Consideration includes (or, at the option of a holder of
Shares, may include) Foreign Issuer Shares, then the Calculation Agent may
choose to apply Cancellation and Payment (Calculation Agent Determination) to
that portion of the Other Consideration comprising Foreign Issuer Shares.

 

 

 

 

 

(c)   Share-for-Combined:

 

Component Adjustment

 

 

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the

 

 

7

--------------------------------------------------------------------------------


 

 

 

provisions of Section 12.6(a)(iii) of the Equity Definitions, it shall also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall be deemed to be the Exchange.

 

 

 

 

 

Additional Disruption Events:

 

 

 

 

 

 

 

(a)   Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation”, and (ii) immediately following the word “that” in the
sixth line thereof, adding the phrase “as a result of one or more of the
circumstances listed in (A) and (B) above”; provided further that the parties
agree that, for the avoidance of doubt, for purposes of Section 12.9(a)(ii) of
the Equity Definitions, “any applicable law or regulation” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation (such
rules and regulations referred to herein as “Dodd-Frank”) without regard to
Section 739 of Dodd-Frank or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated and the consequences
specified in Section 12.9(b)(i) of the Equity Definitions shall apply to any
Change in Law arising from any such act, rule or regulation.

 

 

 

 

 

(b)   Failure to Deliver:

 

Not Applicable

 

 

 

 

 

(c)   Insolvency Filing:

 

Applicable

 

 

 

 

 

(d)   Hedging Disruption:

 

Applicable

 

 

 

 

 

(e)   Increased Cost of Hedging:

 

Not Applicable

 

 

 

 

 

Hedging Party:

 

Dealer

 

 

 

 

 

Determining Party:

 

Dealer

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

 

 

Agreements and Acknowledgments

 

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

 

 

Dealer Payment Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Counterparty Payment and Delivery

 

 

 

Instructions:

 

To be provided by Counterparty

 

 

3.              Calculation Agent:                  Dealer; provided that all
determinations made by the Calculation Agent shall be made in good faith and in
a commercially reasonable manner. Following any calculation by the Calculation
Agent hereunder, upon a prior written request by Issuer, the Calculation Agent
will provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such a prior written request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; and provided further that no
transferee of the Transaction in accordance with the terms of this Confirmation
shall act as Calculation Agent with respect to such transferred Transaction
without the prior consent of Counterparty, such consent not to be unreasonably
withheld.

 

4.              Offices:

 

(a)        The Office of Dealer for the Transaction is:

 

                      
                                                                                                            

 

(b)        The Office of Counterparty for the Transaction is: 8000 S. Federal
Way, Boise, Idaho 83716-9632.

 

5.              Notices: For purposes of this Confirmation:

 

(a)        Address for notices or communications to Counterparty:

 

To:

Micron Technology, Inc.

 

8000 South Federal Way

 

Boise, Idaho 83716

Attn:

Treasurer

Telephone:

(208) 368-4000

Facsimile:

(208) 368-4540

 

 

With a copy to:

 

 

 

To:

Micron Technology, Inc.

 

8000 South Federal Way

 

Boise, Idaho 83716

Attn:

General Counsel

Telephone:

(208) 368-4000

Facsimile:

(208) 368-4540

 

 

and

 

 

 

To:

Wilson Sonsini Goodrich & Rosati

 

Professional Corporation

 

650 Page Mill Road

 

Palo Alto, CA 94304

Attn:

John A. Fore, Esq.

Telephone:

(650) 493-9300

Facsimile:

(650) 493-6811

 

(b)        Address for notices or communications to Dealer:

 

To:

 

 

 

 

 

Attn:

                   

 

 

Telephone:

                  

 

9

--------------------------------------------------------------------------------


 

Facsimile:              

 

Email:                     

 

 

 

With a copy to:

 

 

 

Attn:                       

 

 

 

Telephone:             

 

Facsimile:               

 

Email:                     

 

 

 

And email

 

notification to

 

the following

 

address:                  

 

 

6.              Representations, Warranties and Agreements:

 

(a)                                 In addition to the representations,
warranties and agreements in the Agreement and those contained elsewhere herein,
Counterparty represents and warrants to and for the benefit of, and agrees with,
Dealer as follows:

 

(i)                                     On the Trade Date (A) none of
Counterparty and its officers and directors is aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

 

(ii)                                  Counterparty intends the Transaction to
qualify as an equity instrument for purposes of EITF Issue No. 00-19 and for
purposes of U.S. Generally Accepted Accounting Principles (“GAAP”).  Without
limiting the generality of Section 13.1 of the Equity Definitions, Counterparty
acknowledges that Dealer is not making any representations or warranties with
respect to the treatment of the Transaction under any accounting standards
including, without limitation, ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project.

 

(iii)                               Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors (or an
authorized committee thereof) authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

 

(iv)                              On the Trade Date, without limiting the
generality of Section 3(a)(iii) of the Agreement, the Transaction will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

(v)                                 Counterparty is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to manipulate the price
of the Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

 

(vi)                              Counterparty is not, and after giving effect
to the transactions contemplated hereby will not be, an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

 

10

--------------------------------------------------------------------------------


 

(vii)         On the Trade Date and on the Premium Payment Date (A) the assets
of Counterparty at their fair valuation exceed the liabilities of Counterparty,
including contingent liabilities, (B) the capital of Counterparty is adequate to
conduct the business of Counterparty and (C) Counterparty has the ability to pay
its debts and obligations as such debts mature and does not intend to, or does
not believe that it will, incur debt beyond its ability to pay as such debts
mature.

 

(viii)        (A)  During each period starting on the first Expiration Date and
ending on the last Expiration Date, in each case sharing a common Final
Disruption Date (each a “Settlement Period”), the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the relevant Settlement Period.

 

(ix)          During each Settlement Period, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

 

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

 

(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, Counterparty represents and warrants to
Dealer and Dealer represents to Counterparty that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, (v) its financial condition is such that it has no need
for liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

(d)           Each of Dealer and Counterparty agrees and acknowledges that
Dealer is a “financial institution,” “swap participant” and/or “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”).  The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

 

(e)           Counterparty hereby agrees and acknowledges that the Transaction
has not been registered with the Securities and Exchange Commission or any state
securities commission and that the Options are being written by Dealer to
Counterparty in reliance upon exemptions from any such

 

11

--------------------------------------------------------------------------------


 

registration requirements.  Counterparty acknowledges that all Options acquired
from Dealer will be acquired for investment purposes only and not for the
purpose of resale or other transfer except in compliance with the requirements
of the Securities Act.  Counterparty will not sell or otherwise transfer any
Option or any interest therein except in compliance with the requirements of the
Securities Act and any subsequent offer or sale of the Options will be solely
for Counterparty’s account and not as part of a distribution that would be in
violation of the Securities Act.

 

(f)            Counterparty represents and warrants that it (A) is capable of
evaluating investment risks independently, both in general and with regard to
all transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least $50 million.

 

7.     Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Notice Percentage as determined on such day is greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice or the first such Repurchase Notice
after the initial Expiration Date, greater than 4.5%).  The “Notice Percentage”
as of any day is the fraction (A) the numerator of which is the aggregate of the
Number of Shares for all Components under the Transaction and under any other
Capped Call Transactions between Dealer and Counterparty and (B) the denominator
of which is the number of Shares outstanding on such day.  In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 7, then Counterparty to the extent
permitted by law agrees to indemnify and hold harmless Dealer, its affiliates
and their respective directors, officers, employees, agents and controlling
persons (Dealer and each such person being an “Indemnified Person”) from and
against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider,” including without limitation any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Person
is subject, including without limitation, Section 16 of the Exchange Act),
relating to or arising out of such failure.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Person or insufficient to hold
harmless any Indemnified Person, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Person as a result of such loss, claim, damage or liability.  In
addition, Counterparty will reimburse any Indemnified Person for all reasonable
expenses (including reasonable counsel fees and expenses) as they are incurred
(after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding (including any governmental or regulatory
investigation) arising therefrom, whether or not such Indemnified Person is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty.  This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Dealer.  Issuer will not be liable under this indemnity provision to
the extent any loss, claim, damage, liability or expense is found in a final
judgment by a court to have resulted from Dealer’s gross negligence or willful
misconduct.

 

8.     Transfer or Assignment.  Neither party may transfer any of its rights or
obligations under the Transaction without the prior written consent of the
non-transferring party (such consent not to be unreasonably withheld); provided
that if at any time the Equity Percentage exceeds 9%, Dealer may immediately, in
its sole discretion, transfer or assign a number of Options sufficient to reduce
the Equity Percentage to 8.5% to any affiliate of Dealer whose obligations are
guaranteed by                                or any third party with (or with a
guarantor (a “Third Party Guarantor”) that has) a rating for its long-term,
unsecured and unsubordinated indebtedness of A- or better by Standard & Poor’s
Ratings Services or its successor (“S&P”), or A3 or better by Moody’s Investors
Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt,
at least an equivalent rating or better by a substitute agency rating mutually
agreed by Counterparty and Dealer; provided however such Third Party Guarantor
shall provide a

 

12

--------------------------------------------------------------------------------


 

guarantee in a form reasonably satisfactory to the Counterparty in connection
with such transfer or assignment; provided further that the Dealer provide
prompt notice to Counterparty of any such transfer.  If, in the discretion of
Dealer, Dealer is unable to effect such transfer or assignment after its
commercially reasonable efforts on pricing terms reasonably acceptable to
Dealer, Dealer may designate any Scheduled Trading Day as an Early Termination
Date and an Additional Termination Date shall be deemed to occur with respect to
a portion (the “Terminated Portion”) of the Transaction, allocated to Components
as Dealer determines in its discretion, such that the Equity Percentage
following such partial termination will be equal to or less than 8.5%.  In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (i) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the Terminated Portion, (ii) Counterparty shall be the Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Affected Transaction.  The “Equity Percentage” as
of any day is the fraction (A) the numerator of which is the number of Shares
that Dealer or any of its affiliates that are subject to aggregation with Dealer
beneficially own (within the meaning of Section 13 of the Exchange Act) on such
day and (B) the denominator of which is the number of Shares outstanding on such
day.  Notwithstanding Section 7 of the Agreement, Counterparty may assign its
rights and obligations under the Transaction, in whole or in part, on terms
reasonably acceptable to both parties, without any payment being owed from
Counterparty to Dealer.

 

9.     Staggered Settlement. If Dealer determines reasonably and in good faith
that the number of Shares required to be delivered to Counterparty hereunder on
any Settlement Date would have resulted in the Equity Percentage (as defined
above) on such date to exceed 4.9%, then Dealer may, by notice to Counterparty
on or prior to such Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares comprising the related Number of Shares to be Delivered on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

 

(a)           in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than twenty (20) Scheduled Trading
Days following such Nominal Settlement Date) or delivery times and how it will
allocate the Shares it is required to deliver hereunder among the Staggered
Settlement Dates or delivery times; and

 

(b)           the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates or delivery times
will equal the number of Shares that Dealer would otherwise have been required
to deliver on such Nominal Settlement Date.

 

10.  Extension of Settlement.   Dealer may divide any Component into additional
Components and designate the Expiration Date, the Final Disruption Date and the
Number of Options for each such Component if Dealer determines, in its
reasonable discretion, that such further division is necessary or advisable to
preserve Dealer’s hedging activity hereunder in light of existing liquidity
conditions or to enable Dealer to effect purchases of Shares in connection with
its hedging activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be compliant with
applicable legal and regulatory requirements.

 

11.  Early Termination Right.  Counterparty may elect to terminate the
Transaction, in whole or in part, prior to the relevant Expiration Date, on
terms acceptable to both parties, and, if such termination occurs following the
payment of the premiums for all Components, without any payment being owed from
Counterparty to Dealer.

 

12.  Equity Rights.  Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.  For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

13

--------------------------------------------------------------------------------


 

13.  Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.  If Dealer shall owe Counterparty any amount pursuant to
Section 12.2 of the Equity Definitions and “Consequences of Merger Events”
above, or Sections 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in
the event of a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date, Early Termination Date or other date of termination, as applicable
(“Notice of Share Termination”).  Within a commercially reasonable period of
time following receipt of a Notice of Share Termination, Dealer shall deliver to
Counterparty a number of Share Termination Delivery Units having a cash value
equal to the amount of such Payment Obligation (such number of Share Termination
Delivery Units to be delivered to be determined by the Calculation Agent as the
number of whole Share Termination Delivery Units that could be purchased over a
commercially reasonable period of time with the cash equivalent of such payment
obligation) (the “Share Termination Alternative”).

 

Share Termination Delivery Unit:             In the case of a Termination Event,
Event of Default, Delisting or Additional Disruption Event, one Share or, in the
case of an Insolvency, Nationalization,  Merger Event or Tender Offer, one Share
or a unit consisting of the number or amount of each type of property received
by a holder of one Share (without consideration of any requirement to pay cash
or other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer.  If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

Failure to
Deliver:                                                                                               
Applicable

 

Other applicable provisions:                                         If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9,
9.10, 9.11 and 9.12 of the Equity Definitions will be applicable as if Physical
Settlement applied to the termination of the Transaction, except that all
references to “Shares” shall be read as references to “Share Termination
Delivery Units”; and provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that Buyer
is the issuer of any Share Termination Delivery Units (or any part thereof).

 

14.  Set-Off.  The parties agree to amend Section 6 of the Agreement by
replacing Section 6(f) in its entirety with the following:

 

“(f)  Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X under an Equity
Contract owed to Y (or any Affiliate of Y) (whether or not matured or contingent
and whether or not arising under the Agreement, and regardless of the currency,
place of payment or booking office of the obligation) against any obligation of
Y (or any Affiliate of Y) under an Equity Contract owed to X (whether or not
matured or contingent and whether or not arising under the Agreement, and
regardless of the currency, place of payment or booking office of the
obligation).  Y will give notice to the other party of any set-off effected
under this Section 6(f).

 

14

--------------------------------------------------------------------------------


 

“Equity Contract” shall mean for purposes of this Section 6(f) any transaction
relating to Shares between X and Y (or any Affiliate of Y) that qualifies as
‘equity’ under applicable accounting rules.

 

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

 

If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest.  This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”

 

15.  Amendment to Equity Definitions.  Solely for purposes of applying the
Equity Definitions and for purposes of this Confirmation, any reference in the
Equity Definitions to a Strike Price shall be deemed to be a reference to either
of the Strike Price or the Cap Price, or both, as appropriate.

 

16.  Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

17.  Unwind.  In the event the sale of the [       ]% Convertible Senior Notes
due 2033 and [       ]% Convertible Senior Notes due 2033 is not consummated
with the initial purchasers pursuant to the Purchase Agreement, for any reason
by the close of business in New York on [              ], 2013 (or such later
date as agreed upon by the parties which in no event shall be later than the
third Scheduled Trading Day following [              ], 2013) (such date or such
later date as agreed upon being the “Accelerated Unwind Date”), the Transaction
shall automatically terminate (the “Accelerated Unwind”) on the Accelerated
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the
Accelerated Unwind Date; provided that Counterparty shall reimburse Dealer for
any costs or expenses (including market losses) relating to the unwinding of its
hedging activities in connection with the Transaction (including any loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position), which shall be paid in
cash or Shares at the option of the Counterparty (and if paid in Shares, with
the market valuation of such Shares being determined in a commercially
reasonable manner by the Calculation Agent).  The amount of any such
reimbursement shall be determined by Dealer in its sole good faith discretion. 
Dealer shall notify Counterparty of such amount and Counterparty shall pay such
amount in immediately available funds on the Accelerated Unwind Date.  Dealer
and Counterparty represent and acknowledge to the other that upon an Accelerated
Unwind and the satisfaction of counterparty’s payment obligation, if any, as
specified in this Section 17, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

18.  No Collateral by Counterparty.  No collateral is required to be posted by
Counterparty in respect of the Transaction.

 

15

--------------------------------------------------------------------------------


 

19.  Disposition of Hedge Shares.  Counterparty hereby agrees that if at any
time, in the reasonable judgment of counsel for the Dealer, the Shares acquired
by Dealer for the purpose of hedging its obligations pursuant to the Transaction
(other than such Shares, if any, that are, at the time of such determination,
due to be delivered to Counterparty in connection with a Net Share Settlement of
the Transaction) (the “Hedge Shares”), cannot be sold in the U.S. public market
by Dealer without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, use its commercially reasonable efforts to make available
to Dealer an effective registration statement under the Securities Act to cover
the resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty customary in form for registered offerings of equity
securities, (D) provide other customary opinions, certificates and closing
documents customary in form for registered offerings of equity securities and
(E) afford Dealer a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities; provided, however, that if Dealer, in its
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 19 shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), opinions and certificates
and such other documentation as is customary for private placements agreements,
all reasonably acceptable to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, as requested by Dealer.

 

20.  Opinion of Counsel.  Counterparty shall deliver an opinion of counsel,
dated as of the Trade Date, in substantially the form attached hereto as Annex
B.

 

21.  Illegality. The parties agree that for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include
Dodd-Frank, without regard to Section 739 of Dodd-Frank or any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the date on which a Transaction is entered into, and
the consequences specified in the Agreement, including without limitation, the
consequences specified in Section 6 of the Agreement, shall apply to any
Illegality arising from any such act, rule or regulation.

 

22.  Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES OR COUNTERPARTY OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

23.  Governing Law.  THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

16

--------------------------------------------------------------------------------


 

24.  Role of Agent.  Each party agrees and acknowledges that: (i) Agent is
acting as agent for both parties but does not guarantee the performance of
either party; (ii) Dealer is not a member of the Securities Investor Protection
Corporation; (iii) Agent, Dealer and Counterparty each hereby acknowledges that
any transactions by Dealer or Agent in the Shares will be undertaken by Dealer
as principal for its own account; and (iv) all of the actions to be taken by
Dealer and Agent in connection with the Transaction shall be taken by Dealer or
Agent independently and without any advance or subsequent consultation with
Counterparty; and (v) Agent is hereby authorized to act as agent for
Counterparty only to the extent required to satisfy the requirements of
Rule 15a-6 under the Exchange Act in respect of the options described hereunder.

 

17

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to                             , [Equity Derivatives Documentation
Department,] Facsimile No.                             .

 

 

Yours faithfully,

 

 

 

 

 

[NAME OF DEALER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Agreed and Accepted By:

 

 

 

MICRON TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------